DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Reply filed 10 June 2021, Applicant:
Filed replacement Figs. 1-2 adding the label “prior art” thereby overcoming the drawing objections;
Amended the method claims to eliminate the conditional expression “when” and substitute “in a case that” which is not considered a conditional expression;
Amended the specification to spell out the objected-to acronym and revised the title to be more descriptive thereby overcoming the specification objections;
Amended claims 1, 2, 10, and 11 while cancelling claims 3 and 12 to thereby limit the claimed combinations of shooting parameters and preset conditions to that which is supported by the specification thereby overcoming the 35 USC 112(a) rejection;
Amended claims 1 and 10 in a manner that overcomes the multiple shooting angle issue but not the “component to be tested” issue thus overcoming part of the 35 USC 112(b) rejection the remainder of which was resolved via persuasive arguments;
Amended claims 1 and 10 to include some of the limitations from claims 3 and 12, respectively but without incorporating the limitations of respective intervening claims 2 and 11 thus substantially altering the scope of independent claims 1 and 10 and necessitating the application of new prior art.  It is also noted that claims 2 and 11 have been very substantially amended.
Response to Arguments
Applicant’s arguments with respect to the prior art rejection of claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 12, filed 10 June 2021, with respect to the 35 USC 112(b) rejection regarding “component to be tested” have been fully considered and are persuasive.  Thus, the remainder of the 35 USC 112(b) rejection that was not addressed by claim amendments has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-9, 10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US-2020/0160497 A1), Sabripour  (US 20200385116 A1), and Liang (US 2010/0265342 A1).
Claim 1
	In regards to claim 1, Shah discloses a method for component fault detection based on an image {see Fig. 1A showing a component fault detection including image inspection module 145 and image control module 140 that identifies defects/faults based on an image as per Fig. 3A, including steps 308, 316, 318, 320}, comprising:
when it is determined that an image shot by an image pickup apparatus for a component to be tested with a first shooting parameter does not meet a preset condition, adjusting the first shooting parameter to a second shooting parameter, wherein the first shooting parameter and the second shooting parameter both comprise multiple shooting angles {See Fig. 3A which determines whether the image is processable by a machine learning algorithm (step 306).  As explained in [0094]-[0095] this determination compares a contrast metric of the image with a contrast threshold and if it does not meet this contrast threshold (preset condition) then a shooting parameter (second illumination) is adjusted in step 310.  As to multiple shooting angles, see cites below for the controlling step.};
controlling the image pickup apparatus to shoot for the component to be tested with the second shooting parameter to obtain first images that meets the preset 
performing fault detection on the component to be tested according to the first images {see Fig. 3A and [0098]-[0102], particularly steps 308 and 316 which identifies defects in the image while noting that these steps follow the generation of the new version of the image (steps 310/312) such that the new versions (first image) are subjected to fault detection}; 
wherein the preset condition comprises one or more of the following:
	Shah’s contrast metric is within the unduly broad scope of “preset sharpness” recited in original claim 3 and its intervening original claim 2 particularly in view of the very large number of possible combinations encompassed by original claims 2/3 reciting at least one of 4 parameters and one or more of 5 preset conditions {see the 35 USC 
	Sabripour is from the same field of controlled image acquisition and solves a similar problem of using quality thresholds to determine adjusted (second) shooting parameters.  See abstract, Figs. 1A, 3, 5A, 5B and citations below.  Image pickup apparatuses are disposed in the vehicular camera system (camera 108) and the drone camera 118 providing multiple images (video) shot at multiple shooting angles via the drone’s flight.  Processors/controllers are shown in in Fig. 2 while Fig. 3 illustrates the main algorithm.
	Sabripour also teaches 
when it is determined that an image shot by an image pickup apparatus for a component to be tested with a first shooting parameter does not meet a preset condition,

wherein the preset condition comprises one or more of the following: that a coverage area of the component to be tested in the image meets a preset size, that the image meets a preset brightness, that the image meets a preset color value, and that the image meets a preset sharpness {see [0040] including sharpness, bad/over exposure (brightness), out-of-focus, and color temperature}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Shah’s method/apparatus for component fault detection based on an image which already controls the image pickup apparatus to shoot for the component to be tested with the second shooting parameter to obtain first images that 
Although Sabripour clearly employs preset conditions (e.g. video quality) to determine when to deploy and control the image pickup apparatus 118 in the drone to gather multiple images (video) shot at multiple shooting angles (e.g. via adjustable tether distance between drone and vehicle or by the dual done/vehicle camera angles), Sabripour does not discuss the highly conventional exposure compensation performed by cameras long before the effective filing date of the claimed invention that adjusts the first shooting parameter to a second shooting parameter and controls the image pickup apparatus to shoot for the component to be tested with the second shooting parameter.
Liang is the same field of controlled image acquisition to improve image quality.  See abstract, Figs. 1A, 2 showing video capture device 102 with adjustment module providing configuration parameters to sensor configuration module 110 that produces image frames. 
Liang also provides evidence that highly conventional exposure compensation performed by cameras long before the effective filing date of the claimed invention 
wherein the preset condition comprises one or more of the following: that a coverage area of the component to be tested in the image meets a preset size, that the image meets a preset brightness, that the image meets a preset color value, and that the image meets a preset sharpness {AEC uses preset brightness levels, AWB uses color intensity levels as per above cites particularly [0039]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that it adjusts the first shooting parameter to a second shooting parameter and controls the image pickup apparatus to shoot for the component to be tested with the second shooting parameter as taught by Liang because such camera parameter compensation improves image quality consistent with Sabripour’s goal to provide high quality video using a video quality metric and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 5
In regards to claim 5, Shah discloses wherein the performing fault detection on the component to be tested according to the first images comprises:

wherein the machine learning model is obtained by images of multiple historical components, and an image of each historical component comprises multiple images shot at different shooting angles {see [0098], [0115], [0138] and particularly [0144]-[0145] in which the training of the machine learning model is ongoing such that as new images are generated the model may be applied to identify defects in those new images.  As detailed above, the new images generated and evaluated by Shah includes images at different shooting angles. Therefore, the training of these new images includes historical components from multiple images shot at different shooting angles as claimed}.
Claim 6
In regards to claim 6, Shah discloses controlling the image pickup apparatus to shoot for the multiple historical components to obtain images of the multiple historical components that meet the preset condition {see Fig. 3A that loops through shooting images and determining if they meet a quality standard (image processable/meeting preset condition) before using images that meet the present condition for training as per  [0144]-[0145] in which the training of the machine learning model is ongoing such that as images meeting the preset condition are generated the model may be applied to identify defects in those images (of multiple historical components)}; and
training the images of the multiple historical components through a machine learning algorithm to obtain the machine learning model, wherein the machine learning model comprises an image feature of a faulty component in the multiple historical 
Claim 7
In regards to claim 7, Shah discloses wherein the fault detection result of the component to be tested comprises: that the component to be tested is normal, that the component to be tested has a fault with which the machine learning model has been trained, and that the component to be tested has a fault with which the machine learning model is not trained {see [0138]-[0145] and particularly [0145] discussing component failure due to undetected (not trained) defects and using this information (fault detection result) to feed back those images in an updated learning process to reduce future false negatives which is within the broadest reasonable interpretation of this claim in light of the specification, particularly [0019]-[0020] of the instant spec indicates that “not trained” is an indication/result that the machine learning model needs to be updated}.
Claim 8
In regards to claim 8, Shah discloses wherein when the detection result of the component to be tested is that the component to be tested has a fault with which the machine learning model is not trained, the first image is inputted into the machine learning model for training, to update the machine learning model {see [0138]-[0145] and particularly [0145] discussing component failure due to undetected (not trained) defects and using this information (fault detection result) to feed back those images in an updated learning process to reduce future false negatives which aligns with [0019]-
Claim 9
In regards to claim 9, Shah discloses wherein after performing fault detection on the component to be tested according to the first image, the method further comprises:
sending indication information to a server when it is determined that the component to be tested is faulty {see Fig. 3A, step 318 which sends an indication of failure to, e.g. have the defect removed, prevented from shipping to a user, scrapped, etc. as further discussed in [0104]-[0106].  For server see [0173], [0178]}.
Claims 10 and 14-18
The rejection of claims 1 and 5-9 above applies mutatis mutandis to the corresponding limitations of claims 10 and 14-18, respectively while noting that the above citations include citations to both apparatus and method disclosures.  With respect to claim 10, Shah also discloses at least one processor; and a memory communicatively connected to the at least one processor {see Fig. 11 and [0173]-[0178] including processing device 1102, main memory 1104 and computer-implementations of the disclosed methodology including a computer readable storing medium 1124}.
Claim 19
In regards to claim 19, Shah discloses a non-transitory computer-readable storage medium, having computer instructions stored thereon {see Fig. 11 and [0173]-[0178] including processing device 1102, main memory 1104 and computer-implementations of the disclosed methodology including a computer readable storing .


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, Sabripour, and Liang as applied to claim 1 above, and further in view of  Hyun (US 20210022662).
Claim 2
	In regards to claim 2, Shah is not relied upon to disclose the limitations recited therein. 
	Sabripour teaches 

in a case that the preset condition comprises the image meets a preset brightness, each of the first shooting parameter 
in a case that the preset condition comprises the image meets a preset color value, each of the first shooting parameter 


Although Sabripour clearly employs preset conditions (e.g. video quality) to determine when to deploy and control the image pickup apparatus 118 in the drone to gather multiple images (video) shot at multiple shooting angles (e.g. via adjustable tether distance between drone and vehicle or by the dual done/vehicle camera angles), Sabripour does not discuss the highly conventional exposure compensation performed by cameras long before the effective filing date of the claimed invention that adjusts the first shooting parameter to a second shooting parameter and controls the image pickup apparatus to shoot for the component to be tested with the second shooting parameter which is being expressed in claim 2 as the second (adapted) shooting parameter and the wherein clause as further indicated by strikethrough font above.
Liang provides evidence that highly conventional exposure compensation performed by cameras long before the effective filing date of the claimed invention includes adjusting the first shooting parameter to a second shooting parameter and controlling the image pickup apparatus to shoot for the component to be tested with the second shooting parameter such that in a case that the preset condition comprises the image meets a preset brightness, each of the first shooting parameter and the second shooting parameter further comprises a brightness of the image pickup apparatus; in a case that the preset condition comprises the image meets a preset color value, each of 
and AF uses focal length as per above cites particularly [0039], [0061]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that it adjusts the first shooting parameter to a second shooting parameter and controls the image pickup apparatus to shoot for the component to be tested with the second shooting parameter such that in a case that the preset condition comprises the image meets a preset brightness, each of the first shooting parameter and the second shooting parameter further comprises a brightness of the image pickup apparatus; in a case that the preset condition comprises the image meets a preset color value, each of the first shooting parameter and the second shooting parameter further comprises a color of the image pickup apparatus; and in a case that the preset condition comprises the image meets a preset sharpness, each of the first shooting parameter and the second shooting parameter further 
Hyun is from same field of controlled image acquisition and solves a similar problem of using a quality thresholds to determine adjusted (second) shooting parameters.  See Figs. 2, 5, 11, [0215]-[0222].
Hyun also teaches wherein in a case that the preset condition comprises a coverage area of the component to be tested in the image meets a preset size, each of the first shooting parameter and the second shooting parameter further comprises at least one of the following parameters: a distance between the image pickup apparatus and the component to be tested {see [0305]-[0306] which determines if the face area (coverage area) meets a preset size such that when the face area is too small a distance between the object (user’s face) and the camera module 420 is adjusted until the face area is of a suitable size}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination such that the preset conditions comprises a coverage area of the component to be tested in the image meets a preset size, each of the first shooting parameter and the second shooting parameter further comprises at least one of the following parameters: a distance between the image 
Claim 11
The rejection of claim 2 above applies mutatis mutandis to the corresponding limitations of claim 11 while noting that the above citations include citations to both apparatus and method disclosures.  

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, Sabripour, and Liang as applied to claim 1 above, and further in view of Nguyen (US 20190318465 A1) and Ishimaru (US 2001/0030296 A1).
Claim 4
In regards to claim 4, Shah discloses wherein the multiple shooting angles are used to shoot for the component to be tested from 
Although Shah discloses shooting angles/sides that include top, left, right, front and back and also provides for multiple images of different regions by relative motion between the camera and object, Shah is not relied upon to disclose the bottom shooting direction or shooting is performed from three directions from each side.
Nguyen is a highly analogous reference that teaches object flaw inspection device shown in Figs. 1-4, 5 and [0004]-[0009]. Nguyen also teaches multiple shooting angles are used to shoot for the component to be tested from six sides: top, bottom, left, right, front and back sides {Fig. 1 and [0022]-[0024] discussing front imaging station 125, back imaging station 128 and edge imaging station 126 that images all sides of the component being tested for defects.  See also [0039] clarifying that front surface, back surface, top edge, bottom edge, right edge, and left edge images are taken and used for detect defects.}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Shah’s multi-side camera system to include imaging a bottom view such that the multiple shooting angles are used to shoot for the component to be tested from six sides: top, bottom, left, right, front and back sides as taught by Ngyuen because doing so provides a more comprehensive view of the object under test such that flaws/faults may be detected on all sides of the object and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Ishimaru is a highly analogous system and method for inspecting/detecting faults in an object.  See Figs. 1, 5, 6, and 10.  Ishimaru also teaches shooting is performed from three directions from each side {See [0028], [0094]-[0098] and Fig. 10-12D showing/discussing a high angle, medium angle and low angle detection systems 5a, 5b, 5c.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination of Shah and Ngyuen providing a multi-side camera system for all sides thereof to include shooting is performed from three directions from each side as taught by Ishimaru because doing so permits discrimination between shallow and deep scratch faults as motivated by [0017], [0066]-[0067] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 13
The rejection of claim 4 above applies mutatis mutandis to the corresponding limitations of claim 13 while noting that the above citations include citations to both apparatus and method disclosures.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL ROBERT CAMMARATA/           Examiner, Art Unit 2486